DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1,3-10 and 16 in the reply filed on 4/15/22 is acknowledged.  Claims 2,11-15 and 17 have been withdrawn from consideration as being directed toward a non-elected invention as detailed in paper filed 2/24/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the surface of the selected surface material is removed by immersing in a liquid polymer resin” is unclear how coating would “remove” the selected surface material?  Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jinno et al. (6,171,644) in combination with Kano et al. (7,939,453).
Jinno et al. (6,171,644) teaches electronic component and method of manufacture therefor.  The electronic component includes external electrodes (3) on the varistor body (1) having ceramic sheets (1a) and internal electrodes (2) laminated alternatively.  A surface insulation layer (31) is applied to the outside surface of the body (1) (abstract and Figs. 6 and 7).  
Jinno et al. (6,171,644) fails to teach forming a surface modifier to the selected surface prior to coating the coating material.
Kano et al. (7,939,453) teaches a method whereby hydrophobic and hydrophilic areas are provided on a substrate by forming a lyophilic layer (2) prior to forming the organic layer (3) thereon (abstract, Figs 1C-1E and (col. 5, lines 4-40).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Jinno et al. (6,171,644) process to selectively apply a “lyophilic layer”, i.e. claimed modifier layer, prior to forming the insulation layer as evidenced by Kano et al. (7,939,453) with the expectation of producing a precise pattern in a simple method.
Regarding claim 1, Kano et al. (7,939,453) teaches only coating the lyophilic layer o the “selected surface” to be coated.
Regarding claim 3, Jinno et al. (6,171,644) teaches coating both the selected surface (body of varistor) and non-selected surface (electrodes) and removing the coating on the non-selected surface (electrodes).  
Regarding claims 4-6, Jinno et al. (6,171,644) teaches removing the unwanted material on the non-selected surface by grinding (col. 3, lines 1-15).  While the Examiner acknowledges the fact that the claim recites melting/electrifying/catalyst the surface layer, the Examiner takes the position that the removal of the material is not critical as long as it is removed and one skilled in the art would have had a reasonable expectation of similar success absent a showing of unexpected results directly related to the method of removal.
Regarding claim 7, Jinno et al. (6,171,644) teaches a silicone resin layer (col. 3, lines 41-50) while Kano et al. (7,939,453) teaches forming lyophilic layer which would include a functional group to make it lyophilic.  Jinno et al. (6,171,644) teaches immersing in the liquid polymer resin (col. 2, lines 25-42).
Regrading claim 8, Jinno et al. (6,171,644) teaches forming the insulation layer (31) after the external electrodes are formed as the layer is not formed until after external electrodes are formed (col. 2, lines 17-28).
Regarding claim 9, Jinno et al. (6,171,644) teaches a silicone resin layer (col. 3, lines 41-50).
Regarding claim 10, Jinno et al. (6,171,644) teaches electronic body includes external electrodes (3) on the varistor body (1) having ceramic sheets (1a) and internal electrodes (2) laminated alternatively, i.e. the body is a ceramic material.  
Regarding claim 16, the combination teaches selectively coating the electronic component with insulation material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715